DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/2020 considered by the examiner.
Drawings
The drawings were received on 9/23/2019.  These drawings are acceptable.
Reasons for Allowance/Examiner’s Comments
	Regarding Claim 21, Dootjes et al. (US 2007/0242216) discloses an ophthalmic lens (Fig. 1 and Fig. 2, lens 10), the lens comprising:
an inner portion (Fig. 1, 12 and Fig. 2, 11) comprising an anterior surface (Fig. 1, 12) and a posterior surface (Fig. 2, 11), wherein at least a portion of the posterior surface has a shape diverging from a refractive shape of a cornea of an eye such that it vaults to form a lenticular volume (Fig. 2, 21) between at least the portion of the posterior surface and the cornea when disposed thereon;
a peripheral portion (Fig. 2,20, 22, 24, 16, and 14) disposed radially outward of the inner portion and comprising a posterior surface configured to contact a surface of the eye when disposed thereon (Fig. 2, contacts at surfaces at positions 23 and 18B); and
a plurality of fenestrations (Fig. 1, 26, Paragraphs 0027) disposed in the inner portion, the peripheral portion, or both the inner portion and the peripheral portion, 
However Dootjes does not specifically disclose “wherein the lenticular volume is configured to mitigate astigmatism or high-order aberration”.
Additionally Andino et al. (US 2002/0075447), Waite et al. (US 2016/0018671), and Caldarise et al. (US 9,046,699), along the prior art of record, do not remedy the deficiencies of Dootjes.
Regarding Claim 35, Dootjes et al. (US 2007/0242216) discloses an ophthalmic lens (Fig. 1 and Fig. 2, lens 10), the lens comprising:
an inner portion (Fig. 1, 12 and Fig. 2, 11);
an anterior surface (Fig. 1, 12);
a peripheral portion (Fig. 2,20, 22, 24, 16, and 14) disposed radially outward of the inner portion and comprising a posterior surface wherein at least a portion of the posterior surface (Fig. 2, 11) has a shape diverging from a refractive shape of a cornea of an eye such that it vaults to form a lenticular volume (Fig. 2, 21) between at least the portion of the posterior surface and the cornea when disposed thereon; and
 a plurality of fenestrations (Fig. 1, 26, Paragraphs 0027) disposed in the inner portion, the peripheral portion, or both the inner portion and the peripheral portion, wherein the plurality of fenestrations is configured to pump tear fluid into and out of the lenticular volume when the eye blinks (Paragraphs 0026-0028),
However Dootjes does not specifically disclose “wherein the lenticular volume is configured to mitigate astigmatism or high-order aberration”.
.
Claims 21-43 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 21:  The prior art of record does not disclose or suggest an ophthalmic lens comprising “wherein the lenticular volume is configured to mitigate astigmatism or high-order aberration”, along with other claim limitations.  Claims 22-34 are allowable due to pendency on independent claim 21.
Specifically regarding the allowability of independent claim 35:  The prior art of record does not disclose or suggest an ophthalmic lens comprising “wherein the lenticular volume is configured to mitigate astigmatism or high-order aberration”, along with other claim limitations.  Claims 36-43 are allowable due to pendency on independent claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andino et al. (US 2002/0075447), Waite et al. (US 2016/0018671), and Caldarise et al. (US 9,046,699) are cited to show similar ophthalmic lenses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872